Name: Commission Regulation (EEC) No 264/82 of 3 February 1982 extending the protective measures in respect of imports of live plants into Greece for a second period
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 27/20 4. 2. 82Official Journal of the European Communities COMMISSION REGULATION (EEC) No 264/82 of 3 February 1982 extending the protective measures in respect of imports of live plants into Greece for a second period HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3655/81 shall be replaced by the following : 'Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular the third subparagraph of Article 130 (2) thereof, Having regard to Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage ('), and in particular Article 9 (2) thereof, Whereas Commission Regulation (EEC) No 236/82 of 29 January 1982 (2) extended until 5 February 1982 the protective measures in respect of imports of live plants into Greece instituted by Regulation (EEC) No 3655/81 (3), while at the same time excluding raw materials intended for production of live plants from the field of application of the measures ; Whereas the Hellenic Republic requested the Commission on 1 February 1982 to extend the protec ­ tive measures for a further period in respect of the same products ; Whereas there has been no change in the market situ ­ ation which led to the first extension ; whereas the protective measures should be extended for a further period of a duration strictly necessary to ensure the normal marketing of Greek production ; 1 . Release onto the market in Greece of the products referred to in paragraph 2, including products falling under one of the definitions in Article 9 (2) of the Treaty, shall be forbidden until 28 February 1982. 2 . The provisions of this Regulation shall apply to live plants within subheading 06.02 D of the Common Customs Tariff and corresponding to NIMEXE codes :  06.02-54 and 58 (rhododendrons (alzaleas)),  06.02-83, 92 and 93 (outdoor plants other than fruit-trees and bushes, forest trees, rooted cuttings and young plants),  06.02-96 and 99 (indoor plants other than rooted cuttings and young plants).' Article 2 This Regulation shall enter into force on 4 February 1982. It shall not apply to the products referred to in Article 1 ( 1 ) where proof is furnished that consign ­ ment from the Member State or non-member country in question to Greece took place before 18 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 55, 2. 3 . 1968 , p . 1 . (2 OJ No L 22, 30 . 1 . 1982, p . 61 . (3) OJ No L 364, 19 . 12 . 1981 , p . 29 .